          Case 1:20-cv-10949-SDA Document 19 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           6/15/2021
 Ramirez et al.,

                                Plaintiffs,
                                                              1:20-cv-10949(SDA)
                    -against-
                                                              ORDER
 1494 First Ave Restaurant Corp. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains one or more claims arising under the Fair Labor Standards Act. The

Court was informed on June 10, 2021 that a settlement has been reached. (ECF No. 17.) The

parties thereafter consented to have all proceedings held before me. (ECF No. 18.) In light of the

requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the parties

must file a joint letter or motion that addresses whether the settlement is fair and reasonable.

       Any such letter or motion shall be filed by June 29, 2021, and should address the claims

and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiffs' claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

       The joint letter or motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s hours expended and

the relevant experience of the attorney(s). Finally, a copy of the settlement agreement itself must
         Case 1:20-cv-10949-SDA Document 19 Filed 06/15/21 Page 2 of 2




accompany the joint letter or motion.

SO ORDERED.

DATED:        New York, New York
              June 15, 2021

                                            ______________________________
                                            STEWART D. AARON
                                            United States Magistrate Judge




                                        2
